The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 18, 2015

                                       No. 04-15-00058-CR

                                      Cynthia Torres LEAL,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 12-08-00087-CRF
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was originally due April 10, 2015, but was not filed.
On April 13, 2015, this court notified reporters’ Richey Gentry and Steve Turner by letter that
they are the court reporter responsible for timely filing the reporter’s records, and the records had
not been filed. Our notice required the reporters to file the record no later than May 13, 2015,
unless appellant had failed to pay or make arrangements to pay the fee for preparing the record
and is not entitled to appeal without paying the fee, in which case the reporters were required to
file a notice so advising the court no later than April 23, 2015. Court reporter Richie Gentry
filed his portion of the reporter’s record on April 27, 2015. However, we received no response to
our letter from court reporter Steve Turner.

        Accordingly, we ORDER court reporter Steve Turner to file his portion of the reporter’s
record in this court on or before June 17, 2015. Mr. Turner is advised that if the record is not
received by this date, we may order him to appear and show cause why he should not be held in
contempt. We further order the clerk of this court to serve this order on court reporter Steve
Turner by certified mail, return receipt requested, and by first class United States mail. Because
“[t]he trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this
order on the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court